Citation Nr: 1023217	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
status post flexor digitorum profundus repair of the right 
ring finger.


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active military service from June 1989 
to September 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which in pertinent part, awarded 
service connection for residuals of status post flexor 
digitorum profundus repair of the right ring finger, and 
assigned an initial noncompensable rating, effective 
September 28, 2007.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is right-hand dominant.

3.  A right ring finger disability is manifested by less than 
full ankylosis without amputation or involvement of any other 
digits, and it has not required any hospitalizations or 
resulted in marked interference with employment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of status post flexor digitorum profundus repair of the right 
ring finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
right ring finger disability was received in October 2007.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  The notice included 
information about how VA determines the disability rating and 
effective dated when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in December 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The claim for a higher initial rating for a right ring finger 
disability is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file.   He has also been provided with VA 
hand, thumb, and fingers examinations to assess the current 
nature and etiology of his right ring finger disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

515
5
Ring finger, amputation of:
Majo
r
Mino
r

With metacarpal resection (more than one-half 
the bone lost) 
20
20

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5155 (2009)

Evaluation of Ankylosis or Limitation of Motion of Single or
Multiple Digits of the Hand

For digits II through V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has 
a range of zero to 70 or 80 degrees of flexion.

Evaluation of ankylosis of the index, long, ring, and little 
fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

522
7
Ring or little finger, ankylosis of: 
Major
 
Minor
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand. 
 

38 C.F.R. § 4.71a, Diagnostic Code 5227 (2009)

Factual Background and Analysis

An April 2008 rating action awarded service connection for 
residuals of status post flexor digitorum profundus repair of 
the right ring finger based on service treatment records 
showing surgical repair of the finger following a laceration 
injury in August 1991.

VA examination reports reflect that the Veteran is right-hand 
dominant.  Therefore, the Veteran's right ring finger 
disability should be evaluated under the criteria for a major 
extremity because, as noted, he is right-handed.  See 38 
C.F.R. § 4.69 (2009).

During a March 2008 VA hand and finger examination from March 
2008, the Veteran provided a history of his inservice right 
ring finger injury.  He complained of pain in his right ring 
finger at the distal interphalangeal (DIP) joint.  
Aggravating and precipitating factors were reported as 
grasping, pulling, and writing.  He denied any flare ups, and 
reported that rest and use of Motrin helped alleviate his 
symptoms.  He did not report any symptoms regarding the other 
fingers on his right hand. 

Reported objective findings included ankylosis of the right 
ring (4th) finger at the DIP joint.  The DIP joint of the 
finger was angulated medially 10 degrees from the center 
line.  The DIP joint of the 4th finger was fused, with no 
range of motion.  There was a faint zigzag scar which 
measured 4 centimeters in lengths and one millimeter in 
width, which was asymptomatic.  The Veteran could oppose the 
tip of the 4th finger to the tip of the thumb.  Strength was 
4/5 and the functions for grasping, pushing, pulling, 
twisting, probing, writing, touching, and expression were all 
minimally diminished.  

During a December 2009 VA hand and fingers examination, the 
Veteran reported relative weakness in the grip strength of 
his right ring finger that impeded his ability to carry out 
certain job duties as a firefighter.  In particular, he noted 
that his ability to act as the "tip man," whose job it is 
to aim the high-pressure fire hose, is impaired because he 
cannot aim the hose without full grip strength.  He also 
described difficulty in connecting the fire hose to fire 
hydrants, which requires full grip strength in order to 
tighten the connection.  He added that he is often forced to 
swap job responsibilities with another firefighter.  Outside 
of these difficulties, he reported no injuries or accidents 
at his job due to his disability.  He did not report any 
symptoms related to the other fingers on his right hand. 

The examining physician noted that there was no full 
ankylosis of the right ring finger at the DIP joint when the 
finger was flexed.  There was passive movement of the DIP 
joint possible within approximately 30 degrees; however, 
passive range of motion impossible while the finger was 
extended.  The DIP joint of the finger was angulated medially 
10 degrees from the center line.  There was fibrous 
thickening of the surgical scar, but it was not tender.  He 
was able to fully extend the right 4th finger.  The right 
ring finger had decreased grip strength of 4/5.  

Other findings included no limitation of motion or other 
limitation of function caused by the scar; and no 
inflammation, edema, or keloid formation of the scar.

The Board has carefully reviewed the evidence of record and 
considered the Veteran's contentions that his right ring 
finger disability is more severely disabling, but finds that 
an initial compensable rating is not warranted.  Although his 
right ring finger disability not fully ankylosed, the RO has 
provided the rating corresponding with ankylosis.  He has 
received the highest rating available under the schedular 
rating criteria for a single digit ring finger.  Because 
there is no finding that both the metacarpophalangeal and 
proximal interphalangeal joints of the right 4th finger are 
ankylosed, and are either in extension or full flexion, or 
that there is rotation or angulation of a bone, the higher 
rating compatible with amputation of the digit is not 
available to him.  The Board has considered other possibly 
applicable rating criteria, but his disability pertains to 
only one digit, rather than multiple digits.  Consequently, 
other rating criteria relating to multiple digits are not 
applicable.  

The Board has also considered whether the evidence of record 
warrants service connection for a right ring finger scar.  
However, the objective evidence demonstrates that his scar 
was not painful or tender on examination, nor did the scar 
produce any limitation of function of the affected right ring 
finger.  Moreover, the medical evidence does not reflect the 
existence of any associated scar of a size or that involves 
any symptoms or pertinent characteristics so as to warrant 
the assignment of an initial compensable evaluation under any 
other pertinent provision of section 4.118.  See, e.g., 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (before and after 
October 23, 2008).  Therefore, service connection for a right 
ring finger scar is not warranted.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a compensable rating for a right ring finger 
disability, and the claim must be denied.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
the Veteran's employment as a firefighter or frequent periods 
of hospitalization related to this right ring finger 
disability that would take his case outside the norm so as to 
warrant the assignment of an extraschedular rating.  While 
the Veteran alleged that his right ring finger disability 
caused difficulty performing certain tasks in his capacity as 
a firefighter, such as aiming the high-pressure fire hose and 
tightening the connection of the fire hose to fire hydrants, 
objective medical findings are not indicative of any unusual 
or marked interference with his employment (i.e., beyond that 
contemplated in the assigned noncompensable rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for residuals of 
status post flexor digitorum profundus repair of the right 
ring finger is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


